Citation Nr: 1117433	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the right ankle.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left ankle.  

3.  Entitlement to service connection for left hip degenerative joint disease with trochanteric bursitis, to include as secondary to service-connected bilateral ankle disabilities.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  In the June 2006 decision on appeal, the RO granted service connection and assigned an initial 30 percent disability rating for degenerative joint disease of the right ankle.  In the May 2007 decision on appeal, the RO, in pertinent part, granted service connection and assigned an initial 20 percent disability rating for degenerative joint disease of the left ankle.  Finally, in an April 2008 decision on appeal, the RO, in pertinent part, denied service connection for degenerative joint disease of the left hip.  

In June 2009, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In August 2009, the Board issued a decision in which it denied entitlement to an earlier effective date for the grant of service connection for right ankle degenerative joint disease.  The Board remanded the issues listed on the title page above.  In addition, the Board remanded the issue of entitlement to service connection for right hip trochanteric bursitis.  In February 2011, the RO granted the claim and assigned an initial disability rating and effective date.  To date, the Veteran has not disagreed with that determination; hence there remains no issue concerning the right hip on appeal to the Board.  


FINDINGS OF FACT

1.  While degenerative joint disease of the right ankle results in pain, swelling, and limited motion, it is not shown to approximate a disability manifested by ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with abduction, adduction, inversion, or eversion deformity.  

2.  The Veteran is in receipt of the maximum evaluation for limited left ankle motion.  Ankylosis of the left ankle, malunion of the os calcis or astragalus is not shown.  The left leg is 3 centimeters shorter than the right.  

3.  Affording the Veteran the benefit of the doubt, the Veteran has left hip degenerative joint disease with trochanteric bursitis that is due to or aggravated by service-connected bilateral ankle disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2010).

2.  The criteria for an initial disability rating in excess of 20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5275 (2010).

3.  The criteria for service connection for a left hip degenerative joint disease with trochanteric bursitis have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in January 2008 that satisfied the duty to notify provisions regarding service connection claim to include the manner in which VA assigns initial disability ratings and effective dates.  He was advised of the criteria for service connection and further advised to identify or submit evidence showing that a current left hip disability was either caused or aggravated by a service-connected disability.   

As it pertains to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran referenced treatment at VA medical facilities and those records have been obtained.  He also identified Social Security Disability determination records.  The RO made numerous attempts to obtain the records, but was informed that the records could not be located.  The Veteran was advised of the unavailability of records in an October 2008 letter.  Significantly, it appears that the Social Security Disability determination was based on conditions other than the ankles or hips.  (See June 2008 VA examination report in which the Veteran indicates that SSA benefits are for his overuse of arms and hands.)  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in October 2002, March 2006, January 2007, June 2008, and December 2009.  A supplemental VA examination opinion was provided in January 2011.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In sum, and as discussed in greater detail herein, the reports of the examination reflect consideration of the Veteran's history, recordation of his current complaints, and appropriate physical examinations and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

Finally, in the August 2009 Board remand, it directed that the RO/AMC obtain current VA treatment records and afford the Veteran a VA examination.  The RO/AMC obtained extensive records and afforded the Veteran examinations in December 2009 and January 2011.  Hence, the Board finds that there has been substantial compliance with the terms of its remand directive.  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

A.  Right Ankle

The Veteran's service treatment records reflect that he sprained his right ankle during service.  In the June 2006 decision, the RO granted service connection for the right ankle disability.  Since the effective date for the grant of service connection, the service-connected degenerative joint disease of the right ankle is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity warrants a 40 percent evaluation.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Cullen v. Shinseki, 24 Vet. App. 74, 77 at FN 3 (2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st. Ed. 2007).  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  

Other potentially applicable Diagnostic Codes include Diagnostic Code 5271.  Under that code, a 10 percent evaluation is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

The Board has reviewed the record for evidence that tends to show that the service-connected disability more nearly approximates the criteria for a 40 percent evaluation, but unfortunately, can find none.  

For instance, during the VA examination in October 2002, he had full range of motion without evidence of laxity, instability, or swelling.  These findings clearly do not support the assignment of a 40 percent rating.  

During VA examination in February 2004, the right ankle showed swelling.  Dorsiflexion was to 3 degrees and plantar flexion was to 25 degrees.  He had good inversion, fair eversion, stable to anterior drawer, and stable to varus and valgus stress.  The examination report does not note evidence of ankylosis. 

VA outpatient treatment records during this period also do not support the assignment of a higher rating.  Of concern, however, is a January 2006 record that notes a recent suicide attempt due to chronic pain.  A closer reading of the notes, however, indicate that at that time, the Veteran's wife had just left him and was filing for divorce, and the "chronic pain" referenced was pain in his back.  No reference was made to any ankle pain.  

Later, a June 2008 VA examination revealed that the Veteran required the use of assistive aids for walking and wore a brace.  He was unable to walk more than a few yards and unable to stand for more than a few minutes.  He was unable to dorsiflex beyond 0 degrees.  Flexion was limited to 15 degrees.  An MRI revealed an osteochondral defect involving the medial talar dome.  Assuming the right ankle was anklyosed at 0 degrees, these results are consistent with the 30 percent evaluation assigned under Diagnostic Code 5270.  While there was moderate valgus angulation of the os calcis, there was no reported abduction, adduction, inversion, or eversion deformity.  

At no time during the course of the appeal has the Veteran's right ankle disability been manifested by symptoms consistent with, or analogous to, ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with an abduction, adduction, inversions, or eversion deformity. Hence, the disability does not nearly approximate the criteria for a 40 percent evaluation.  In this regard, the Board observes that VA outpatient treatment records in 2008 and 2009 note complaints of right ankle instability requiring the continuous use of a brace.  A VA examination noted no findings of ankylosis.  For instance, the Veteran could perform dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 15 degrees.  These results do not support the assignment of a 40 percent rating under Diagnostic Code 5270.  In addition, while this VA examination noted that his right leg was 3 centimeters longer than the left, Diagnostic Code 5275 provides for a separate 10 percent when leg length shortening is between 3.2 and 5.1 centimeters.  

Similarly, a VA orthopedic clinic note in January 2010 noted that he could actively dorsiflex the right ankle to 15 degrees shy of neutral and plantarflex 40 degrees shy of neutral.  

An October 2010 VA record again noted the Veteran's reports of suicidal ideation due to chronic pain.  However, a closer reading of the record indicates that the pain was from his low back.  

In sum, upon consideration of the medical evidence and the Veteran's lay testimony, the weight of the evidence is against the claim for an initial rating in excess of 30 percent for the service-connected right ankle disability.  In reaching this conclusion, the Board notes that factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this matter, while there was evidence of pain on motion, it did not result in additional lost motion.  In addition, the Board cannot ignore the VA orthopedic clinic note in January 2010 where the Veteran reported 10/10 pain in his ankles.  This significant degree of pain is not reported elsewhere in the record.  Even considering the significant pain, the Board does not find that the disability more nearly approximates the criteria for a 40 percent rating under Diagnostic Code 5270.  That is, even considering these reports of painful motion, the functional impairment of the Veteran's right ankle disability does not approach ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with an abduction, adduction, inversions, or eversion deformity.

In addition, based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected right ankle disability.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating in this case.  

B.  Left Ankle

Turning to the left ankle, the record reflects that in a May 2007 decision, the RO granted service connection for degenerative joint disease of the left ankle.  The RO found that the service-connected right ankle disability caused a left ankle condition.  An initial 20 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5171 [ankle, limited motion of], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Twenty percent is the maximum disability rating under this Diagnostic Code.  

Thus, the Board has considered whether the left ankle disability warrants a higher evaluation under another potentially applicable Diagnostic Code.  

Here, the evidence of record consists of VA outpatient treatment records and the results of VA examinations.  Those examinations revealed a left ankle disability that resulted in swelling and some limitation of motion.  For instance, on VA examination in January 2007, he could perform dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 30 degrees.  There was no additional loss of motion on repetitive use.   Similarly, on examination in June 2008, plantar flexion was from 0 to 35 degrees.  Although dorsiflexion is noted to 0 degrees, the examiner stated that the condition did not result in ankylosis.  The finding of no ankylosis was confirmed during the December 2009 VA examination and in later VA clinic notes.  

In sum, the records, however, do not contain findings of malunion of the os calcis or astragalus or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case.  

In sum, upon consideration of the medical evidence and the Veteran's lay testimony, the weight of the evidence is against the claim for an initial rating in excess of 20 percent for the service-connected left ankle disability.  In reaching this conclusion, the Board notes that, as mentioned previously, factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this matter, while there was evidence of pain on motion, the Veteran's painful motion did not approach the level of impairment required for a higher rating based on ankylosis.  In this regard, the evidence does not show any ankylosis of the left ankle, let alone ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees as contemplated by a higher evaluation based on ankylosis.  In this regard, while the January 2010 treatment record notes the Veteran reported 10/10 pain in his ankles.  This significant degree of pain is not reported elsewhere in the record.  Furthermore, even considering the significant pain, the Board does not find that the disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5270.  That is, even considering these reports of painful motion, the functional impairment of the Veteran's right ankle disability does not approach the level of impairment contemplated by a higher evaluation.  

In addition, based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected bilateral degenerative joint disease of the left ankle.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating.  

C.  Extraschedular Rating Consideration

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with his service-connected right and left ankle disabilities discussed immediately above involve pain and limitation of motion, and possibly ankylosis.  Such impairment is specifically contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  

D.   Rice Consideration

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). The Board does not doubt that the Veteran's service connected disabilities have a significant impact on his occupational activities as noted during the December 2009 examination when the examiner observed that the Veteran's ankle disabilities resulted in decreased mobility and pain.  However, in the present case, the Veteran has not explicitly raised the issue of TDIU. Likewise, the record does not reasonably raise the issue of TDIU.  On the contrary, the December 2009 VA examination report notes that the Veteran retired in 1992 because of carpal tunnel syndrome.  This notation is consistent with findings during the June 2008 VA examination which note that the Veteran reported that his social security benefits are for his overuse of arms and hands.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

III.  Secondary Service Connection Claim

The Veteran contends that degenerative joint disease of the left hip is due to or aggravated by his service-connected bilateral ankle disabilities.  (See May 2008 statement.)  During the hearing before the undersigned, he indicated that he first had a problem with his hips in "probably '87."  He asserts that his service-connected ankle condition caused him to alter his gait which he believes led to the hip condition.  (See Transcript at 16.).  

In February 2011, the RO granted service connection for trochanteric bursitis of the right hip as secondary to the service-connected bilateral ankle disabilities but continued to deny service connection for left hip degenerative joint disease.  

The Board has reviewed the pertinent evidence of record and finds that service connection for a left hip disability on a secondary basis is warranted.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).   

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Board has reviewed the Veteran's service treatment records.  They do not reveal evidence of a left hip disability.  In addition, during the first post-service year, there is no x-ray evidence of left hip arthritis.  See 38 C.F.R. §§ 3.307, 3.309 (2010) (Other specifically enumerated disease processes, including arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.)  Rather, it is not until approximately 2007 when the Veteran was x-rayed following complaints of bilateral hip pain.  Moreover, neither the Veteran nor any medical professional has linked a current left hip disability to an incident or injury during active duty service.  Hence, the weight of the evidence is against a finding of direct in-service onset or presumptive service connection for degenerative joint disease of the left hip.  However, there is recent evidence of a current left hip disability.  A September 2007 x-ray, for instance, revealed mild degenerative joint disease of the left hip.  

As to secondary service connection, there are two medical opinions addressing the claim.  During a December 2009 VA examination, the Veteran reported that the left hip condition started 2-3 years ago.  Pain was localized to the anterior superior iliac crest and occurred when walking.  Following a physical examination, the examiner stated that the Veteran had mild degenerative joint disease of the left hip that was less likely due to the bilateral ankle condition as was more likely due to other factors such as aging or obesity.  Significantly, the right hip was diagnosed as having trochanteric bursitis.  The examiner noted that trochanteric bursitis was associated with altered gait or leg length discrepancy, and thus, was at least as likely as not caused by his bilateral ankle disabilities.  

A January 2010 VA orthopedic surgery outpatient note included a physical examination which revealed "significant tenderness over bilateral greater trochanters."  The examiner noted that the history and physical examination was consistent with a diagnosis of bilateral greater trochanter hip bursitis.  The examiner opined that it was at least as likely as not that the hip bursitis was due to or aggravated by the Veteran's service-connected ankle disabilities.  He further noted that disturbances in normal gait mechanics are the primary causes for trochanteric bursitis and specific to the Veteran, his ankle disabilities caused altered gait mechanics leading to the hip condition.  

Given these examinations, there appears to be a question as to whether the Veteran has degenerative joint disease of the left hip or degenerative joint disease with trochanteric bursitis.  Both examiners appear to be of the opinion that if there is trochanteric bursitis, based on the Veteran's altered gait mechanics, it is likely due to or aggravated by the service-connected bilateral ankle disabilities.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Here, there is evidence both for and against the claim has trochanteric bursitis that is secondary to service-connected bilateral ankle disability.  Accordingly, as the evidence is in a state of equipoise, the benefit-of-doubt-rule is for application.  Thus, resolving all reasonable doubt in the veteran's favor, the Board determines that the Veteran has left hip trochanteric bursitis and service connection as secondary to the bilateral ankle disabilities is granted.   

ORDER

An initial rating in excess of 30 percent for degenerative joint disease of the right ankle is denied.  

An initial rating in excess of 20 percent for degenerative joint disease of the left ankle is denied.  

Service connection for left hip degenerative joint disease with trochanteric bursitis, as secondary to service-connected degenerative joint disease of the bilateral ankles, is granted.  


____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


